Citation Nr: 0830915	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome, previously rated as lumbosacral 
strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1968, and from December 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.

In May 2003, the veteran appeared and testified at a hearing 
before a Decision Review Officer (DRO) at the RO.  The 
transcript is of record.  

In a July 2006 decision, the Board reopened the veteran's 
previously denied claim of service connection for PTSD.  The 
issues of entitlement to service connection for PTSD and 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain were remanded for further development.  
The requested development was performed and the case is 
appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.  

3.  The veteran experiences symptoms of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  Criteria for a 40 percent rating for intervertebral disc 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in June 2002, September 2002, December 2004, 
and April 2007, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claims 
for an increased rating and service connection, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the April 
2007 letter.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran testified at how his back pain 
impacts his work and his daily life.  

Finally, in the April 2007 letter, the veteran was notified 
that, depending on the disability involved, a rating from 0 
to 100 percent would be assigned and that VA uses a schedule 
for rating disabilities.  Previously, in the December 2003 
Statement of the Case, the veteran was provided with a copy 
of the relevant diagnostic codes (Diagnostic Codes 5235-5243, 
5292, 5294, and 5295, located in 38 C.F.R. § 4.71a)-both the 
old versions and the new versions of the regulations.  
Further, the veteran has been represented by experienced 
counsel throughout this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the veteran was accordingly made well aware of the 
requirements for an increased evaluation for his back 
disability pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial June 2002 and September 2002 notices 
were given prior to the appealed AOJ decision, dated in 
November 2002.  These notices, however, were inadequate.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in April 2007, and a Supplemental Statement of the 
Case was issued subsequent to that notice in March 2008, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In May 2003, the veteran 
appeared and testified at a DRO hearing at the Boise RO. 

The veteran testified that there were outstanding records 
from the Social Security Administration (SSA) indicating a 
nexus between the veteran's claimed in-service stressors and 
his PTSD diagnosis.  On multiple occasions, VA sought 
treatment records from SSA and any copies that the veteran 
made have in his possession.  The veteran submitted the 
copies in his possession; none of which indicated a nexus 
between his PTSD diagnosis and claimed stressors.  In a 
September 2004 response, SSA indicated that its disability 
decision was "almost entirely based" upon information from 
VA treatment records and that SSA award letters are general 
in nature and would simply state that the veteran qualified 
for social security benefits.  SSA indicated that the veteran 
first qualified for benefits in May 1996, but that his 
disability folder was missing and they were unable to locate 
it.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

The veteran seeks service connection for PTSD-claimed as 
related to exposure to combat situations in Vietnam.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran's DD Form 214 reflected 11 months of Vietnam 
service.  His military occupational specialty (MOS) was a 
plumber and water supply man.  The veteran received the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.  

As will be discussed in more detail below, the veteran did 
not have a combat MOS, nor did he receive decorations, such 
as the Combat Infantryman Badge, indicative of combat 
exposure.  Where the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed in-service 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's service medical records are devoid of any 
psychological treatment related to the alleged combat 
stressors.  The veteran underwent a psychological evaluation 
and he was noted to have mental health issues due to the 
death of his fiancée.  Upon his November 1970 discharge 
medical examination, no residual mental disorder was noted.  

In a December 1995 description of his military history, the 
veteran reported that his official MOS was that of a plumber, 
but he had requested transfer to the air crew.  He noted that 
while serving in Vietnam, he participated in combat assaults, 
extractions and resupplying.  He reported having seen a man 
fall out of a Huey while flying, as well as frequently firing 
his weapon at the enemy.  The veteran noted that one of his 
buddies was killed or seriously wounded while in service.  
The veteran was subsequently diagnosed as having PTSD due to 
his reported stressors.  

The Board notes at this juncture that the inquiry before it 
is whether the veteran's claimed stressors have been verified 
for purposes of establishing service connection for his 
currently diagnosed PTSD.  

Treatment records consistently reflect the veteran's 
allegations that he was a helicopter gunner while serving in 
Vietnam and that he participated in medical evacuations, 
insertions and extractions.  

In an April 1996 treatment record, the veteran advised, in 
addition to the stressors already listed above, that a close 
friend took his place on a mission and his helicopter was hit 
by enemy fire, killing him.  He advised that he participated 
in repeated medical evacuations during which some wounded 
soldiers had to be left behind.  He recalled a helicopter 
next to his own being shot down.  He further reported 
participating in a 21/2 hour medical evacuation of wounded and 
tortured Vietnamese citizens.  

In a letter dated in June 1997 from a treating nurse, she 
indicated that the veteran had PTSD due to his service in 
Vietnam.  She found the veteran to be permanently disabled 
due to the PTSD and he would likely require medications and 
therapy for life.  

In a May 2003 statement, the veteran's wife indicated that 
the veteran had beat and choked her believing she was a 
Vietcong.  She also referenced symptoms related to his PTSD 
diagnosis and how these symptoms never ceased. 

That same month, the veteran appeared and testified at a DRO 
hearing.  The veteran testified, in addition to the stressors 
previously noted, that while in Vietnam, there was a typhoon.  
He advised that he had volunteered to help evacuate flood 
victims, and at that same time, he was being shot at.  He 
reported that his helicopter was hit 28 times.  The veteran 
testified that he received "combat air wings" from his time 
spent as a helicopter gunner.  The veteran produced the wings 
at the hearing and indicated that he received these wings at 
Marble Mountain Air Facility in Da Nang, Vietnam, Marine 
Corps Aircraft Group 16.  The veteran also displayed 
photographs he had taken from the air while he was in 
Vietnam.  He testified that POWs were held captive on his 
aircraft and he witnessed one being thrown out of the plane 
for not answering questions.  He also advised that he and 
four others were held captive by enemy forces for 2 1/2 days in 
August 1970 at "A Shau valley."  Upon discharge from 
service, the veteran indicated that he struggled with alcohol 
and drug addiction in an effort to self-medicate.  

In the veteran's January 2004 substantive appeal, he 
indicated that his in-service treatment for stress and 
anxiety was not due to the death of his fiancée, but rather 
due to the events which took place in Vietnam.  In his 
appeal, the veteran indicated that he was trying to update 
his DD Form 214 to include the Combat Action Wings.  Of date, 
there is no updated DD Form 214 of record which includes the 
award of Combat Action Wings.  

Of record is an SSA award letter, dated in April 2004, 
indicating that the veteran is disabled and eligible for 
Social Security Disability benefits, effective May 1996, due 
to affective and anxiety disorders.  

Pursuant to a July 2006 Board decision, the veteran's claim 
of service connection for PTSD was reopened and remanded for 
the possible verification of his stressors.  In July 2007, a 
request was made to the National Personnel Records Center 
(NPRC) in an attempt to verify the veteran's alleged 
stressors.  The following month the NPRC replied that there 
was no evidence of record regarding the veteran's alleged 
service with the Marine Aircraft Group 16 at the Marble 
Mountain Air Facility, nor was there evidence that in August 
1970, in "A Shau valley," the veteran and four others were 
held captive during a helicopter insertion.  In its response, 
the NPRC submitted an extract of the veteran's personnel 
records indicating that his MOS was that of a plumber/water 
supply man during the time periods in question.  

In January 2008, the veteran underwent a VA examination 
regarding his claimed PTSD.  He advised that although his MOS 
was that of a plumber, he had volunteered to be a door gunner 
while station in Vietnam.  He stated that there was no record 
regarding this alleged service.  The veteran reported that in 
his first 6 or 7 months in Vietnam, he worked in the water 
supply company and that no traumatic events took place during 
that time period.  He then related that he volunteered to be 
a door gunner and flew on 46s and Hueys.  He stated that it 
was the first time he had killed anyone and he had also 
participated in insertions, extractions, and medical 
evacuations.  The veteran reported that several of his 
friends were killed while serving in Vietnam, but could only 
remember the name of one of them.  

Given the evidence as outlined above, the Board finds that 
the veteran's alleged stressors are unverified, and as such, 
he is not entitled to service connection for PTSD.  The 
veteran has been treated for many years for PTSD due to the 
alleged stressors he set forth.  These stressors, however, 
were not able to be verified.  The veteran's in-service 
psychiatric treatment was noted to be due to the death of the 
veteran's fiancée-there was no mention as to any combat-
related stressors.  The veteran alleged volunteering for air 
duty, including insertions, extractions, medical evacuations, 
etc.  A request for information was sent to the NPRC to 
determine whether the veteran participated in door gunning 
with the Marine Aircraft Group 16.  The NPRC did not find any 
record of his alleged volunteer service.  The veteran's 
report that he was held captive in "A Shau valley" in 
August 1970, was first alleged in 2003 and again, the NPRC 
could not verify this stressor.  Of record is the veteran's 
MOS of plumber and water supply man for his entire tour of 
duty in Vietnam.  There is no evidence, other than the 
veteran's own assertions, that he served in a combat zone or 
in combat actions.  The Board appreciates the veteran's 
assertion that his currently diagnosed PTSD was due to in-
service stressors, his assertions alone, cannot be the basis 
of stressor verification.  See Moreau.  Although the veteran 
has been diagnosed as having PTSD, the Board finds no 
credible evidence which verifies his claimed stressors, and 
the Board rejects the current diagnosis of PTSD to the extent 
that it relates to the veteran's experiences in service.  
Absent verification of an in-service stressor, service 
connection for PTSD must be denied. 

Increased rating

The veteran seeks a rating in excess of 20 percent for his 
service-connected back disability, previously characterized 
as a lumbosacral strain.  The record shows that a September 
1971 rating decision granted service connection for residuals 
of a lumbar back strain, and assigned a noncompensable 
disability evaluation under Diagnostic Codes 5295-5294.  A 
May 1997 rating decision granted an increased rating of 10 
percent, and a July 1999 rating decision assigned a 20 
percent rating due to moderate limitation of motion for 
lumbosacral strain.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. § 3.114.  

When VA granted service connection for lumbosacral strain, a 
20 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 in July 1999.  A 20 percent rating is 
assigned when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  A 40 percent rating is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating.  

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild; a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation; and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The amendment changed the diagnostic code numbers used for 
all spine disabilities and instituted the use of a general 
rating formula for diseases and injuries of the spine for the 
new Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

In October 2001, the veteran sought treatment complaining of 
back pain.  He advised that his pain level was at an 8 on a 
scale of 1 to 10, with 10 being the most severe pain.  The 
veteran advised that he was cutting and stacking wood in 
preparation to heat his home.  He was assessed as having 
chronic back pain.  

In December 2001, the veteran reported severe back pain and 
he was only somewhat comfortable when lying in the fetal 
position.  The veteran advised that his pain level was at a 
12 out of 10 and it lowered to 9 out of 10 following 
medication.  The following month, the veteran again reported 
low back pain and some numbness and tingling in the right 
leg.  He advised that he had recently been shoveling snow.  
Upon physical examination, he was noted to have positive 
point tenderness of the lumbosacral spine, markedly decreased 
range of motion and positive straight leg raise on the right.  
He was assessed as having low back pain exacerbation.  

In February 2002, the veteran again sought treatment for his 
back pain.  He reported sometimes experiencing pain in his 
right leg to his toes.  The veteran was found to have 
tenderness in the right sacroiliac joint area and reported 
pain in the right sacroiliac joint upon walking on his right 
heel.  He was assessed as having 3 months of sacroiliac pain, 
acute on chronic.  The x-rays revealed mildly abnormal 
findings in the low back with a moderate amount of arthritis 
and only slightly worse than in 1999.  In 2002, the veteran 
reported subsequent flare-ups of low back pain-usually 
exacerbated due to working around his home.  

In October 2002, the veteran underwent a VA examination of 
his back.  The veteran's claims file and associated medical 
records were reviewed by the examiner.  The veteran reported 
his onset of back pain while in service and his current 
symptoms were diffuse low back pain-primarily in the soft 
tissues.  The veteran reported no leg weakness or numbness.  
Upon physical examination, the veteran was noted to have mild 
asymmetry with a slight elevation of the right scapular 
border.  The cervical dorsal and lumbar paraspinal muscles 
were soft.  There was no evidence of hypertonicity or spasm, 
but there was evidence of diffuse muscular tenderness in the 
low back muscles.  He had no sciatic notch tenderness.  The 
veteran had a symmetrical gait and could easily walk on his 
toes and heels.  He was able to perform a deep knee bend.  
His lumbar range of motion was flexion to 75 degrees, 
extension to 30 degrees, lateral bending is 30/30 degrees 
while seated, and rotation was 35/35 degrees.  The veteran's 
seated straight leg raises were negative and at 100 degrees, 
but with reported low back pain.  When leg raises were done 
in the supine position, he was negative to 90 degrees.  The 
veteran's sensation was noted to be intact for his lower 
extremities to light touch, pin prick, vibration and 
temperature.  Upon review of the x-ray from August 2002, the 
veteran was noted to have moderate disk space narrowing at 
L3-4 and L5-S1 with mild disk space narrowing of L4-5.  There 
were some mild facet changes in the examiner low lumbar 
region noted as well as desiccation at L4-5 and L5-S1.  There 
was no evidence of herniation, nerve root impingement or 
spinal stenosis.  The examiner indicated that there was no 
evidence of radiculitis, lumbar radiculitis or lumbar 
radiculopathy.  He had essentially negative straight leg 
raising with normal motor strength, symmetrical reflexes and 
normal sensation.  The veteran was diagnosed as having 
multilevel degenerative disc disease resulting in chronic low 
back pain.  

In a letter dated in November 2003, the veteran's physician 
indicated that the veteran had a long history of back and leg 
pain.  He stated that the veteran experienced persistent, and 
at times, severe pain.  Upon physical examination, the 
physician indicated that the veteran reported pain with most 
maneuvers, but found no significantly abnormal findings.  X-
ray evidence revealed moderate disc space narrowing at L3-4 
and L5-S1, mild disk space narrowing at L4-5, and frank 
desiccation at L4-5 and L5-S1.  The physician further noted 
that the veteran may have a leg length discrepancy which 
could also contribute to his chronic back pain.  

In a December 2003 physical therapy consult, the veteran's 
left leg was noted to 5/16 of an inch shorter than his right 
leg.  He was assessed as having an abnormal gait likely due 
to long-standing pelvic/sacral dysfunction and a functional 
leg length discrepancy.  

In August 2004, the veteran sought emergency treatment when 
he fell off a ladder injuring his back and right side.  In a 
private treatment record, dated in September 2004, the 
veteran was seen for follow-up on his right hip, left rib and 
low back pain due to his fall off a ladder in August.  Upon 
physical examination, the veteran was noted to have 
tenderness of the greater trochanteric bursae on the right 
with a decreased internal and external range of motion of the 
right hip.  The veteran was assessed as having persistent 
back, rib and hip pain after his August 2004 fall from a 
ladder and chronic back and hip pain.  The chronic back and 
hip pain was possibly due to his leg length discrepancy.  His 
right hip pain was noted to have a component of trochanteric 
bursitis.  

In a letter from the veteran's private treating physician, 
dated in November 2004, he indicated that the veteran had a 1 
cm leg discrepancy and was treated for trochanteric bursitis 
and sacroiliac joint pain.  The sacroiliac joint pain was 
noted to be the possible source of his back pain.  Upon 
physical examination, the veteran was noted to have 
tenderness in the sacroiliac joint in the low lumbosacral 
area.  The veteran had a positive Patrick test with pelvic 
stress applied.  He experienced a reproduction of pain with 
pelvic compression and had a decreased Schober measurement of 
lumbosacral flexibility.  The physician indicated that the 
leg length discrepancy underlies both the trochanteric 
bursitis and apparent sacroiliac strain.  The physician 
further indicated that the CT scan revealed significant 
degenerative disc disease of the low spine with bone 
spurring, which was not directly related to the above-noted 
complaints, but could also cause some pain.  

In January 2008, the veteran underwent another VA examination 
for his spine.  The veteran related that his back pain has 
increased by numerous falls, especially a fall from a ladder 
in 2004.  The veteran reported continuous lumbosacral area 
pain-more so on the right side.  He advised that the pain 
did not go into the buttocks, but extended occasionally to 
the right sciatic side.  The reported sciatic pain is on the 
posterior thigh, and occasionally, on the posterior calves to 
the front of the leg.  The sciatic episodes last only 1 to 5 
minutes and occur 2 or 3 times monthly.  He stated that the 
sciatic pain has occurred for years and has worsened as time 
goes by.  The veteran reported that he could walk a half 
mile, or work for a little while around his house, before 
developing back pain, after which, he has to sit and relax.  
The veteran has used a brace, cane and walker as needed due 
to the pain.  

The examiner indicated that the veteran's x-rays over the 
years show a recent increase in amounts of degenerative 
arthritis.  Upon review of the veteran's 2005 x-rays, there 
was evidence of severe degenerative disc disease with 
collapse of the lower three spaces and marked involvement of 
the facet joints with arthritis.  He further noted 
degenerative changes in the remainder of the lumbar and low 
dorsal lumbar spine, but to a lesser extent.  An x-ray taken 
at the time of this VA examination revealed additional 
collapsed vertebra at T12 with the anterior having a 50 
percent collapse.  The examiner noted that the source of the 
fracture was not available, but it could be related to his 
fall from a ladder in 2004.  

Upon physical examination, the veteran had no difficulty 
getting in and out of a chair, or up and down off the table.  
He could walk readily on his toes and heels.  In the supine 
position, the veteran's straight leg raises were negative 
bilaterally.  He was able to do 3 half squats to 45 degrees 
without difficulty.  The Trendelenberg and Babinski tests 
were both negative.  The deep tendon reflexes in the knees 
and ankles were equal and active bilaterally, and his 
peripheral pulses were noted to be normal.  There was no loss 
of sensation to light touch in either lower extremity.  The 
veteran was able to do bilateral leg raises 5 times, but 
could only do half squats 3 times with progressive pain.  The 
examiner indicated that the veteran's range of motion was not 
decreased by repetitive activity.  The veteran's forward 
flexion was 75 degrees, with pain at 45 degrees; extension of 
15 degrees, with pain at the extreme; lateral rotation in 
both directions was 20 degrees; and lateral flexing in both 
directions was 25 degrees with pain in bending to the right 
side.  

The examiner assessed the veteran as having chronic back pain 
with evidence of a history of aggressive degenerative disc 
disease.  Currently, the x-rays revealed degenerative disc 
disease with severe disc collapse between L5-S1, L4-5 and L3-
4-and a lesser degree above that.  Ultimately, the examiner 
found that the veteran had degenerative disc disease of the 
lumbosacral spine without any significant neuropathy and 
limited motion as noted above.  

Given the evidence as outlined above, the Board finds that 
the veteran has a history of persistent symptoms affecting 
his ability to move his low back.  He has daily pain, limited 
motion, and there is a history of neurological findings 
associated with his low back disorder.  The veteran, however, 
does not have significant neurological manifestations of his 
back pain.  But, when resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran's symptoms 
are most analogous to those of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Accordingly, criteria for assignment of a 40 percent rating 
under Diagnostic Code 5293 have been met, and the Board finds 
that this is the most advantageous schedular rating available 
for assignment.  

The Board acknowledges that the veteran has had periods when 
his symptoms were less severe than currently.  In an effort 
to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 40 
percent evaluation should be assigned for the entire period 
in question.

The veteran is not entitled to a rating in excess of 40 
percent for his service-connected lumbosacral strain as there 
is no evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of a diseased disc with little intermittent 
relief.  As noted above, the veteran does not currently 
experience significant neurological manifestations of his 
back disability.  Additionally, the veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes sufficient to warrant the assignment 
of a greater than 40 percent evaluation under those criteria 
which became effective September 26, 2003, nor has the 
veteran contended otherwise.  Thus, a rating in excess of 40 
percent is denied.  

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances.  

The veteran does not assert that he is totally unemployable 
because of his service-connected back disability, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
his back disability.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
back disability, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.



ORDER

Service connection for PTSD is denied.

A 40 percent rating for intervertebral disc syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


